Citation Nr: 0815463	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
serviceman's death, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to ionizing radiation, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The serviceman served in the Army National Guard and Army 
Reserve, including periods of active duty for training 
(ACDUTRA) from February 22, 1958 to August 21, 1958 and from 
July 1, 1962 to July 15, 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The current claims were remanded by the Board in October 2007 
so that the appellant could be afforded a personal hearing.  
The appellant was afforded a personal hearing and the case 
was returned to the Board.  

Prior to the serviceman's death, he filed a claim for 
entitlement to service connection for colon cancer due to 
exposure to ionizing radiation.  This claim was denied, the 
serviceman appealed the denial, and during the course of the 
appeal the he passed away.  Prior to his death, the 
serviceman testified at a video conference hearing conducted 
with a Member of the Board.  A copy of the hearing transcript 
is in the claims file.

In November 2005 and March 2008, the appellant testified at 
personal hearings held in San Antonio, Texas, before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, respectively.  Transcripts of those hearings have been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that her husband developed colon cancer 
as a result of exposure to ionized radiation during a period 
of ACDUTRA, which ultimately resulted in his death.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

The appellant essentially contends that her husband was 
exposed to ionizing radiation when he was sent to the White 
Sands Missile Range (White Sands) while on a period of 
ACDUTRA from July 1, 1962 to July 15, 1962, and that he 
developed colon cancer as a result.  The Board notes that 
White Sands is where Operation Trinity took place from July 
16, 1945 through August 6, 1945 at which time a nuclear 
weapon was tested.  The serviceman has testified that while 
at White Sands in 1962 he dug foxholes and latrines, ate, 
drank, and relieved himself near where a nuclear weapon had 
been tested in the past, and that he drank contaminated water 
and handled Trinitite (a glassy residue left on the desert 
floor after the Trinity nuclear bomb test).   

The serviceman's service personnel records reflect that he 
was on ACDUTRA in July 1962, but not where he was during that 
period.  The AMC/RO should attempt to verify the serviceman 
and appellant's claim that the serviceman was sent to White 
Sands during a period of ACDUTRA.  Attempts should be made to 
obtain morning reports from the serviceman's unit at that 
time - the 757th QM Army Reserve Unit at Dodd Field, Fort Sam 
Houston, Texas (see serviceman's statement, June 23, 1998) - 
or other relevant records which would provide information 
about whether he was sent to White Sands, and if so, what 
activities took place while he was at White Sands.  

It also appears that the serviceman's service treatment 
records may not be complete.  The serviceman's personnel 
records reflect that the serviceman was a member of the 
National Guard or Army Reserve at least from February 1956 to 
February 1968, with some subsequent participation between 
August 1976 and July 1980 - this service included multiple 
periods of ACDUTRA.  The serviceman also testified that he 
had a heat-related incident while on ACDUTRA in July 1962 
that may be documented in his service treatment records.  The 
only service treatment records in his claims file are 
examination reports and reports of medical history from 
February 1956 and January 1980.  The claims file shows that 
past attempts have been made to obtain service treatment 
records.  The Board is of the opinion that another attempt 
should be made to obtain a complete copy of the serviceman's 
service treatment records. 

After any outstanding records have been associated with the 
claims folder, but whether or not records are obtained, a 
determination as to whether or not the serviceman was sent to 
White Sands during a period of ACDUTRA should be made, 
documented, and associated with his claims file.  The AMC/RO 
should also verify whether or not the serviceman had any 
active service other than ACDUTRA.   

Turning to another matter, a dose estimate has been obtained 
from the Department of Defense, apparently pursuant to 
38 C.F.R. § 3.311(a)(2)(i) (2007) (regarding dose estimates 
for atmospheric nuclear weapons test participation claims); 
however, the appellant's representative has made clear that 
the appellant is not claiming that her husband was involved 
in such tests.  Rather, she contends that he was exposed to 
radiation from other sources such as Trinitite remaining at 
the site of a previous nuclear weapons test.  In claims of 
radiation exposure other than from atmospheric nuclear 
weapons test participation and occupation of Hiroshima and 
Nagasaki, requests should be made for any available records 
concerning the serviceman's exposure to radiation and such 
records should be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2007).  

The dose estimate provided by the Department of Defense's 
Defense Threat Reduction Agency appears to be based on the 
fact that the serviceman did not participate in a nuclear 
weapons test and that there was no record of radiation 
exposure for the serviceman after a search of dosimetry data.  
This information is relevant in that it shows no record of 
radiation exposure.  However, the fact that the serviceman 
was not tested for radiation exposure does not necessitate a 
finding that he was not exposed to radiation while on 
ACDUTRA, as he testified he was.  In this case, if the AMC/RO 
determines that the serviceman did in fact participate in 
ACDUTRA at the White Sands facility, after the additional 
development indicated, the relevant information (including 
the serviceman's statements regarding his activities at White 
Sands) should be sent to the Under Secretary for Health to 
prepare a dose estimate based on available methodologies.  If 
a dose estimate is provided by the Under Secretary for 
Health, the claim should then be referred to the Under 
Secretary for Benefits for appropriate action.  See 38 C.F.R. 
§ 3.311(b)(1) (2007).    

The Board notes that the provisions of 38 C.F.R. § 3.159(c) 
and (e) should be followed regarding the above records 
requests.  This includes VA making as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, and ending efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the AMC/RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the appellant should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  During the pendency of this appeal, the 
Court addressed VA's section 5103(a) notice obligations in 
the context of a claim for dependency and indemnity 
compensation (DIC) benefits.  The Court concluded generally, 
that section 5103(a) notice for a DIC case must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The appellant should be sent a 
letter providing her with proper notice as is required by 
Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA 
letter appropriate for her claims which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law to include Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Sufficient time 
should be allowed for response.

2.  Another attempt should be made to 
obtain a complete copy of the serviceman's 
service treatment records using the 
standard procedures.  All 
records/responses received should be 
associated with the claims file.  If these 
records are not found that should be so 
certified and the appellant notified in 
accordance with applicable laws concerning 
Federal records.  

3.  The AMC/RO should determine whether 
the serviceman had any periods of active 
service other than ACDUTRA using 
established procedures. 

4.  Attempts should be made to obtain 
morning reports from the serviceman's unit 
during his period of ACDUTRA from July 1, 
1962 to July 15, 1962 - the 757th QM Army 
Reserve Unit at Dodd Field, Fort Sam 
Houston, Texas (see serviceman's 
statement, June 23, 1998) - or other 
relevant records which would provide 
information about whether he was sent to 
White Sands during a period of ACDUTRA, 
and if so, what activities took place 
while he was at White Sands.  

Thereafter, the AMC/RO should make a 
determination as to whether the serviceman 
was sent to White Sands during any period 
of ACDUTRA.  This determination should be 
documented and added to the serviceman's 
claims file.

5.  If it is determined that the 
serviceman did in fact participate in 
ACDUTRA at White Sands, relevant 
information (including the serviceman's 
statements regarding his activities at 
White Sands) should be sent to the Under 
Secretary for Health to prepare a dose 
estimate based on available methodologies.  
See 38 C.F.R. § 3.311(a)(2)(iii).  

If a dose estimate is provided by the 
Under Secretary for Health, the claim 
should then be referred to the Under 
Secretary for Benefits for appropriate 
action.  See 38 C.F.R. § 3.311(b)(1).    

6.  The entire file should then be 
reviewed and the appellant's claims 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



